Title: To George Washington from James Mitchell Varnum, 20 August 1781
From: Varnum, James Mitchell
To: Washington, George


                        
                            Sir—
                            Philadelphia 20th August, 1781.
                        
                        Perhaps my Residence in this Place for near a Year without writing to your Excellency, may be deemed
                            Inattention. Two Considerations have hitherto disswaded me from seeking an epistolary Correspondence: The one, your
                            Excellency’s necessary Application to an Infinity of important Objects; The other, General Sullivan, with whom, ’till of
                            late, I have had the most unreserved Communications, has corresponded with your Excellency upon every military Subject, in
                            wch he or I could best serve the public by carrying into Effect, with Propriety & Consistency the Views of our
                            Commander in Chief. That Gentleman has returned to his own State; & this Event will form my Apology for this,
                            & the subsequent Letters I may have Occasion to address to your Excellency. A Committee has lately been appointed
                            in Congress for reforming the present military Establishment, of wch I am one. I must confess the Measure appeared
                            somewhat disagreable; but many Circumstances rendered an Acquiescence preferable to an Opposition: But upon more mature
                            Deliberation, I am induced to retract my first Sentiments, & shall pursue the Subject with unremitted Assiduity.
                            Your Excellency’s general Views & ours are one, the Salvation of America: I shall therefore particularly, tho’
                            with the greatest Deferrence, communicate my Ideas & feel a peculiar Happiness in the Persuasion of receiving
                            yours, so far as local Circumstances, mutual Confidence and Cabinet Policy will admit. In calculating upon a permanent
                            Force, we cannot anticipate the Termination of the present Campaign, nor decide upon the Negotiations that will take Place
                            in Europe during the approaching Winter. We must suppose the Enemy retiring to Winter Quarters in our own Country, after
                            various Success, and preparing to enter upon Action as soon as possible. Our Country is the Object for which both Parties
                            contend; Which ever of us shall be in firm Possession at the Time of a general Pacification, will carry the Prize. Nations
                            admit of no Claims to sovereign Jurisdiction but what are founded in the Acquisition or Security of Force; & do
                            not descend to Questions of Right, founded in municipal, civil or political Controversy. From Hence it is evident that the
                            United States of America will never be acknowledged, by the Nations of Europe, as independent of Great Britain ’till the
                            States exercise in fact civil Jurisdiction, supported by a permanent military Force, confining the Enemy to defensive
                            Positions. The Possession of Posts, where military Law only can be exercised, is the weakest Situation of a Nation at War,
                            & consequently, does not confer the Right of Sovereignty. Therefore our political Object will be obtained, if we
                            support an Army of equal Strength with that of the Enemy’s—It must be confessed that a Situation capable of offensive
                            Hostilities at all Times, would be far more eligible; but Experience teaches us that we must not be too sanguine upon this
                            Head. We cannot suppose but the general Exertions, have been equal to the Convenience and Inclination, if not to the
                            Abilities of the States: And altho’ the Country abound with Resources, it is a fact, that its Revenues are greatly in
                            Anticipation. This is not the Result of Necessity, but of Mismanagement. Our political Measures are changed; but we cannot
                            expect to feel immediately the beneficial Effects of the best Regulations. We may calculate, with some Degree of
                            Precission, the Extent of our Finances for the coming Year. They must form the Basis of all our Arrangements; And if we
                            attempt to exceed them in any Respect, it must be by temporary and partial Exertions, such as obtaining Detachments of
                            Militia from particular Places, and for particular Objects. The bitterest Reflection wounds us with the Idea of having an
                            Army, at this Moment, badly clothed, badly feed, and not paid. The Changes of Currency, & Instability of pecuniary
                            Systems, will, in some Measure, account for these Evils; but we cannot suffer them to continue. We must fulfill
                            punctiliously all our Ingagements; & then we may assure ourselves of an energetic Army. It is impossible to oppose
                            the Enemy in every given Point of Attack, so as to prevent Depredations: Our Object is to prevent Conquest; but what they
                            gain by their Shipping, we must supply by the Exertions of our Militia. The Enemy’s Troops in the United States, from
                            Savannah to Penobscot inclusive, cannot be far from Eighteen or twenty Thousand Rank and File. I would therefore propose
                            that our Army consist of Twenty Thousand Rank and File infantry, besides Cavalry and Artillery. It is an Observation by
                            several military Writers that no Country can support, or rather afford, for permanent military Service, more than one
                            Soldier to every one hundred Inhabitants. This Army will overrun the Calculation; but two Circumstances are favorable to
                            us. The Troops are retained in our own Country, and the Army will be disbanded at the End of the War. The Nature of our
                            political Association, founded in our Confederation, is such that we must proportion the Troops to each State, to be
                            raised, officered, accoutred and equipped for the Field. They ought to be so proportioned as that no State will fail of
                            producing its Quota. Unfortunately the Articles of Confederation provide that each State shall furnish Troops in
                            Proportion to the Number of its white Inhabitants. A Rule so totally absurd, that we must endeavor, while we support it in
                            Appearance, to get rid of it in Reality. For Instance, Virginia is rated higher than Massachusetts in white Inhabitants,
                            while the Speck, Rhode-Island is a stronger military State than Virginia. Virginia is an extensive Territory thinly
                            inhabited, made up of independent Gentlemen, uninformed Peasants, and numerous Slaves. Massachusetts, is well populated;
                            Her Citizens are all equal, and Consequently infinitely advanced of Virginia in Civilization, interior Government
                            & military Strength. It is undoubted therefore, that Massachusetts can raise an Army vastly superior to Virginia.
                            North Carolina may be said to be in a State of Nature—Her Inhabitants were never, under the royal Government, rendered
                            tame by the Restraints of Law, And Experience convinces us that they have made no great Progress in the Principles of
                            Humanity since the War commenced. Few Men therefore can be expected from that State. South Carolina has been long in a
                            Situation that renders it doubly feeble. Feeble in the first Instance from the aristocratic Ideas of its leading Men and
                            from the Number of its Slaves; In the second, by the Ravages of the Enemy, and the Desolations of our own People. Georgia,
                            exhibits a striking Scene of human Wretchedness. Her few remaining Inhabitants contend with each other, without a
                            Sentiment of Benevolence; and their common Object is Plunder. Pennsylvania is without Exception the most Respectable State
                            in the Union, if we Regard its Situation, its Soil, its Numbers, & the manner of its Settlement: But when we
                            contemplate its Government, "Fate drops the Curtain," and we can Say no more. New Jersey and New York, are in particular
                            Circumstances, & therefore cannot appear to Advantage—For the other States, Observations are unnecessary. The
                            Quota’s Rank and File, I propose, are, New Hampshire, one Thousand; Massachusetts, four Thousand; Rhode Island, six
                            hundred; Connecticutt, two Thousand; Vermont, five hundred; New York, eleven hundred; New Jersey, eleven hundred;
                            Pennsylvania, three Thousand; Delaware, five hundred; Maryland, two Thousand; Virginia Twenty five hundred; North Carolina
                            one Thousand; & South Carolina, one Thousand—To compensate for this Disproportion of Numbers, the States most
                            effective, must either be Satisfied with the Equity of the Case; or receive Subsidies. Infinite have been our
                            Disadvantages in having Officers beyond Bounds. Policy as well as Frugality urge the Necessity of curtailing their
                            Numbers. The Attention to military Duty generally decreases in proportion to the Number of Officers, whenever Idleness
                            becomes habitual: The Objects of a laudable Ambition increase upon the contrary Principle, and give to personal Abilities
                            a Dignity which otherwise would never appear. Let each Battalion be commanded by a Lieutenat Colonel, & two
                            Majors: Let it be composed of five Companies, commanded each by one Captain, two Lieutenants and one Ensign. The
                            Noncommissioned Officers may be four Serjeants, four Corporils & two Drums and Fifes to a Company. Two Battalions
                            may form a Regiment to be commanded by a Colonel. I am sensible of the Objections to that Grade; but Compositions will
                            ever enter into the Idea of Exchanges. We have a Number of full Colonels; This Arrangement will make a proper Distinction
                            in their Command, from that of a Lt Colonel: Besides, it may be an humiliating Circumstance to subject all our Regimental
                            Officers to the Orders of the French Regimental Officers. I have made an exact Calculation of the Savings upon this Plan;
                            it will exceed fifteen hundred Thousand Dollars, annually in the Pay only, while we shall probably obtain a more effective
                            Army than upon the present System. Much depends upon a good Corps of Artillery. While they are assigned to particular
                            States, they will appoint the Officers: Consequently, we shall be chagrined. I would reduce that Establishment to three
                            Regiments, joining the Virginia & Pennsylvania Corps. The Officers and Men should remain, without counting them
                            upon the Quota of any State, trusting to General Inlistments, or finally Drafts to compleat them. It is extremely
                            difficult to speak of Cavalry with any degree of Certainty. They are very essential; but enormously expensive: However,
                            let these Corps remain at present, after joining the two Virginia Regiments; They must also be recruited at large,
                            & not credited to any State. We must alter our System with Regard to Waiters. Officers can readily obtain
                            Servants, if we furnish them with Money for the Purpose; and at a much cheaper Rate than Soldiers are obtained. The
                            prodigious Number of our Brigades becomes an Object of Magnitude, upon the Principles of Finance. A Brigadier General
                            requires much Provision, & much Forage; Suppose three Regiments should constitute a Brigade; the whole Infantry
                            will then compose Seven Brigades, allowing Hazens Regiment to remain as it is. We need not, upon this Arrangement, retain
                            more than fourteen Brigadiers in Service. The Idea of Divisions will vanish, & indeed they enter not into the
                            Principles of grand Tacticks: Major Generals will then command Wings, Lines, & seperate Departments. We may
                            dispense with several Gentlemen in that Grade, And with a great Deal of Expence. But in these Reductions the greatest
                            Delicacy must Be observed. They should therefore retire upon half Pay, liable to be recalled into Service whenever the
                            Commander in Chief shall deem it expedient. A total Reform is necessary in the civil Departments of the Army; But as these
                            Lines will come under the immediate Attention of the Financier, I shall not trouble your Excellency with any Observations
                            upon that head. My Observation respecting Georgia may be taken in too great a Latitude. There are virtuous Citizens of
                            that distressed State, dispersed in different parts of the Continent, & I am well informed that they have rasied
                            three hundred State Troops at the Request of General Greene, who behave extremely well. The Plunderers are made up of
                            Tories, & some independent Parties, in Nature of Marauders. Perhaps this new raised Corps may be adopted upon the
                            general Plan.
                        We have been so fortunate at last to elect a Minister of Foreign Affairs. The Time draws near for appointing
                            a Secretary at War. There will be a great Difficulty respecting the Candidates. I recollect a Question in one of your
                            Excellency’s former Letters to General Sullivan. Be pleased to receive from me the real Answer. That Gentleman was in
                            Nomination; And to get rid of the Embarrassment, Congress postponed the Election. General Greene is most talked of, but he
                            cant be taken from the Line. Will General Heath fill the Place with Propriety? I know he sometimes hesitates; but he has
                            many excellent Qualities. How will General Glover answer for Commissary General of Prisoners? Will it be political to
                            promote Generals Greene & Lincoln to the Rank of Lt Generals? The detaching Mr Peters to Camp was a political
                            Manoeuvre of your Friends. He has been a long Time in the Process of Reformations & it is believed, will soon come
                            out intirely purified. General Cornel is an excellent hand—& has been of infinite Service in the War Office. In
                            the Course of Octr or November next, I shall return to Rhode- Island; Previous to which I hope the Arrangements for next
                            Campaign will be compleated. I have the Honor of being, with the most perfect Respect, your Excellency’s most obedient,
                            & very humble Servt
                        
                            J.M. Varnum
                        
                    